Citation Nr: 9919174	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cancer of the 
rectum, as due to exposure to ionizing radiation, for 
purposes of accrued benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disability, 
for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1946 to 
November 1948.  He died in January 1997.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board may proceed 
with appellate review.  In her June 1997 application for 
Dependency and Indemnity Compensation (DIC) benefits and in a 
July 1998 statement, the appellant claimed that the veteran's 
death was related to nicotine dependency which began during 
active service.  In support, she submitted a June 1998 letter 
from Ronald F. Cheff, M.D., which addressed the relationship 
between the veteran's ischemic heart disease and his 
cigarette smoking.  In the June 1997 application for DIC 
benefits, the appellant also claimed that the veteran's 
coronary artery disease could be due to his exposure to 
radiation.  However, it appears that the RO has not 
considered the newly-acquired evidence or the appellant's new 
claims in its adjudication of the issues of entitlement to 
service connection for the purposes of accrued benefits, 
entitlement to service connection for the cause of the 
veteran's death, or entitlement to burial benefits.

A review of the claims file also reveals that clarification 
regarding the appellant's representative must be acquired 
before further adjudication of the appellant's claims.  
Apparently, the appellant initially assigned a private 
attorney to act as her representative.  Thereafter, she 
granted a power of attorney to The American Legion.  However, 
in October 1997, The American Legion revoked its power of 
attorney on the grounds that a private attorney already 
represented the appellant.  It does not appear that the 
letter revoking The American Legion's power of attorney was 
provided to the appellant.  The record contains no further 
indication that either a private attorney or the service 
organization is representing the appellant.  This must be 
clarified as every claimant has procedural rights of due 
process, including the right to representation.  See 
38 C.F.R. § 3.103(a) (1998).

Finally, the Board finds that the appellant raised an 
inferred claim for Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).  
In her Notice of Disagreement dated May 1997, she referred to 
the veteran being 100 percent disabled before death and to 
his belief that his disabilities were caused by active 
service.  However, this claim has not been adjudicated by the 
RO.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the appellant, 
inform her of her right to 
representation, and request that she 
clarify whether she desires to be 
represented by a private attorney or by a 
service organization.  Thereafter, the 
correct power of attorney should be 
obtained and associated with the claims 
file.

2.  The RO should consider all evidence 
of record, including the most recent 
submissions by the appellant pertaining 
to the claimed nicotine dependency of the 
veteran.  Thereafter, the RO should 
adjudicate all claims raised in the 
appellant's DIC application and the claim 
made pursuant to 38 U.S.C.A. § 1318 (West 
1991).  The RO should also readjudicate 
all claims of record in light of the new 
evidence and contentions set forth by the 
appellant.  If the benefits sought are 
not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the reasonable amount of time 
in which to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

 

